         Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 1 of 20




                 UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF TEXAS
                        WACO DIVISION

JAQUISH BIOMEDICAL CORP., a
Delaware Corporation,
                                        Civil Action No. 6:21-cv-52
                Plaintiff,
                                        COMPLAINT FOR PATENT
          v.                            INFRINGEMENT
GYP TECHNOLOGY (HONGKONG)
CO. LTD. d/b/a TIKATON, a Chinese       DEMAND FOR JURY TRIAL
company,
                Defendant.
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 2 of 20




       Plaintiff Jaquish Biomedical Corporation (“Jaquish Biomedical”), for its complaint

against Defendant GYP Technology (HongKong) Co. Ltd. (d/b/a “Tikaton”), hereby alleges as

follows:

                                  NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the laws of the United

States, 35 U.S.C. § 101 et seq.

       2.      Jaquish Biomedical is the owner of all right, title, and interest in United States

Design Patents Nos. D902,330, D898,133, D895,739, D902,329, and D895,032 (collectively, the

“Patents-in-Suit,” attached hereto as Ex. A).

       3.      Tikaton has used and continues to use the claimed designs of the Patents-in-Suit

in its Tikaton Resistance Bars (the “Accused Products”), which Tikaton has made, used, offered

for sale, and sold in, and/or imported into, the United States.

       4.      Jaquish Biomedical seeks, among other things, permanent injunctive relief to stop

Tikaton from infringing the Patents-in-Suit; damages and/or disgorgement of Tikaton’s profits

from its infringing activities; pre-judgment and post-judgment interest; costs and attorneys’ fees;

and any and all other relief the Court deems just and proper.

                                          THE PARTIES

       5.      Jaquish Biomedical is a Delaware Corporation with its principal place of business

at 14096 Sierra Woodlands Court, Nevada City, CA 95959.

       6.      On information and belief, Tikaton is a company from the People’s Republic of

China with its principal place of business at Xixiang Street, Bao’an District, Shenzhen, China 5,

A Block, Central Avenue Building, Shenzhen, Guangdong, 518101 China. The official Tikaton

website also identifies the following mailing address: RM 1902 Easey Comm Bldg 253-261


                                                  2
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 3 of 20




Hennessy Rd. Wanchai HK, HongKang, HongKong 999077 China. Upon information and

belief, Tikaton may be served with process, under the Hague Convention, at either address.

                                 JURISDICTION AND VENUE

       7.      This is a civil action that arises under the Patent Laws of the United States, 35

U.S.C. § 1 et seq., including, but not limited to, 35 U.S.C. §§ 271 and 281. The Court has subject

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338.

       8.      The Court has personal jurisdiction over Tikaton because, on information and

belief, (1) Tikaton has done and continues to do business in Texas and the Western District of

Texas, and (2) Tikaton has committed and continues to commit acts of patent infringement in the

State of Texas and in the Western District of Texas, including making, using, offering to sell,

and/or selling the Accused Products in the State of Texas and the Western District of Texas,

inducing others to commit acts of patent infringement in the State of Texas and the Western

District of Texas, and/or committing at least a portion of any other infringement alleged herein,

and (3) Tikaton has solicited business in the State of Texas and the Western District of Texas,

transacted business within the State of Texas and the Western District of Texas, and/or attempted

to derive financial remuneration from residents of the State of Texas and the residents of this

District, including benefits directly related to infringement of the Patents-in-Suit. Exercising

personal jurisdiction over Tikaton in this lawsuit comports with due process and traditional

notions of fair play and substantial justice.

       9.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(c)(3) because Tikaton

is not resident in the United States and thus may be sued in any judicial district in the United

States, including this District. Venue is also proper under 28 U.S.C. § 1391(b)(2) because

Tikaton sells and offers to sell products and services throughout the United States, including in


                                                  3
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 4 of 20




this District, and introduces products and services into the stream of commerce knowing that the

products and services would be sold in this District and elsewhere in the United States.

                                  FACTUAL ALLEGATIONS

       10.     Jaquish Biomedical is well known around the world for its X3 system (the “X3”).

Through Jaquish Biomedical’s significant investment in research, design, development, and

marketing, the X3 has come to possess a distinctive design, instantly recognizable by its unique

features. These design features are essential to the X3 identity and are recognized in the

marketplace as a designator of the X3 brand.

       11.     Jaquish Biomedical has made significant investments, both in time and resources,

in developing the X3 and securing the intellectual property rights that protect it, including the

Patents-in-Suit.

                              Jaquish Biomedical’s Design Patents

       12.     On Nov. 17, 2020, the United States Patent & Trademark Office (“USPTO”)

issued U.S. Design Patent No. D902,330 titled “Exercise Apparatus” (“the ’330 patent”). A true

and correct copy of the ’330 patent is attached hereto as Exhibit A-1.

       13.     On Oct. 6, 2020, the USPTO issued U.S. Design Patent No. D898,133, titled

“Exercise Apparatus” (“the ’133 patent”). A true and correct copy of the ’133 patent is attached

hereto as Exhibit A-2.

       14.     On Sept. 8, 2020, the USPTO issued U.S. Design Patent No. D895,739, titled

“Exercise Apparatus” (“the ’739 patent”). A true and correct copy of the ’739 patent is attached

hereto as Exhibit A-3.

       15.     On Nov. 17, 2020, the USPTO issued U.S. Design Patent No. D902,329, titled

“Exercise Apparatus” (“the ’329 patent”). A true and correct copy of the ’329 patent is attached


                                                  4
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 5 of 20




hereto as Exhibit A-4.

       16.     On Sept. 1, 2020, the USPTO issued U.S. Design Patent No. D895,032, titled

“Exercise Apparatus” (“the ’032 patent”). A true and correct copy of the ’032 patent is attached

hereto as Exhibit A-5.

                                 Tikaton’s Infringing Activities

       17.     As shown below, the Accused Products mimic several design features protected

by Jaquish Biomedical’s intellectual property, including its valuable patent rights.

       18.     Rather than create its own distinctive product design, Tikaton chose to embark on

a campaign to systematically copy the X3 in order to improperly exploit the goodwill Jaquish

Biomedical has spent years building in the marketplace. Even a cursory comparison of the X3 to

the design of an exemplary Accused Product reveals the extent of this misappropriation of

Jaquish Biomedical’s intellectual property.



       X3 Bar




    Tikaton Bar




       19.     Tikaton offers for sale and sells the Accused Products through its Amazon store

(https://www.amazon.com/s?k=Tikaton&ref=bl_dp_s_web_0), and a screenshot depicting an

exemplary Accused Product is shown below.




                                                 5
               Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 6 of 20




         20.    Upon information and belief, Tikaton has made, used, offered for sale, sold,

and/or imported the Accused Products into or in the United States, and continues to make, use,

offer for sale, sell, and/or import the Accused Products into or in the United States.

                Tikaton’s Infringement Has Caused Actual Consumer Confusion

         21.    Tikaton’s blatant infringement of the X3 Bar and the patent rights claiming that

design have caused actual confusion among the relevant consuming public. Reviews from

Tikaton customers demonstrate the extent of Tikaton’s willful infringement and damage to

Jaquish Biomedical’s reputation in the marketplace.

         22.    Indeed, more than 30 customer reviews for the Accused Products on the Tikaton

Amazon store alone reference the X3 Bar. As just one example, on April 21, 2020, a Tikaton

customer identified as “Ryan” published the following 1-star review for the Accused Products on

the Tikaton Amazon store: “Cheap rip off of the X3 Bar. This is an illegal product trying to

copy the X3. The hooks do not move well and are not together. This product will be taken down

soon.”

         23.    Likewise, on February 29, 2020, a Tikaton customer identified as “Seth M.”

published the following 1-star review for the Accused Products on the Tikaton Amazon store:

“This is a knock-off X3 system.”
                                                  6
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 7 of 20




       24.    As another example, on April 24, 2020, another Tikaton customer published the

following 1-star review for the Accused Products on the Tikaton Amazon store: “Do not buy this

cheap x3 knock off sold by a shady company in China.”

       25.    Similarly, on June 11, 2020, a Tikaton customer named “Phillip M. Schlueter”

published the following 1-star review for the Accused Products on the Tikaton Amazon store:

“Knock off for the X3.”

       26.    As yet another example, on June 15, 2020, a Tikaton customer identified as

“Salvador” published the following 1-star review for the Accused Products on the Tikaton

Amazon store “Cheap copy of the X3 bar.”

       27.    Several X3 customers have also reported Tikaton’s infringement to Jaquish

Biomedical directly. As one example, a X3 customer identified as “Amir K” emailed a link to

the Tikaton Amazon store to Jaquish Biomedical’s customer support team and stated: “Just

wanted to let you know about a fake knock-off product, hopefully you can get it removed from

Amazon.”

       28.    As another example, a X3 customer identified as “Hal W” emailed Jaquish

Biomedical’s customer support team stating: “I'm enjoying my X3 Bar, but you have a ripoff

called - Tikaton Resistance Bar Portable Home Gym on Amazon and I think, also on ebay. It

looks like they copied your bar exactly!”

       29.    Tikaton’s ongoing and unauthorized acts of patent infringement are not only

causing lost sales, they are damaging the reputation and the goodwill associated with the X3

brand that Jaquish Biomedical has spent years building.

                     Tikaton Refused to Cease Its Blatant Infringement

       30.    On October 16, 2020, counsel for Jaquish Biomedical sent Tikaton a letter


                                                7
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 8 of 20




demonstrating that the Accused Products infringe the Patents-in-Suit, providing proof of actual

customer confusion caused by the infringement, and requesting that Tikaton immediately cease

and desist from any further acts of infringement.

       31.     Tikaton’s counsel responded on Novermber 13, 2020, contending that “GYP

Technology Co. does not think the TIKATON Resistance Bar infringe any of the Jaquish

Biomedical’s design patents” based on an improper analysis of each element of the design

separately, focusing on alleged minor differences in specific design details, rather than the

overall appearance of the Accused Products as required under the law. This letter did not dispute

the widespread confusion in the marketplace over whether the Accused Tikaton products were

made by Jaquish Biomedical and did not question that many customers have purchased the

Accused Tikaton products mistaking them for the X3.

       32.     Counsel for Jaquish Biomedical sent another letter to Tikaton’s counsel on

December 3, 2020 identifying the fatal deficiencies in Tikaton’s infringement analysis and once

again demanding that Tikaton immediately cease its infringing activities.

       33.     Tikaton never responded to Jaquish Biomedical’s December 3 letter and

continued its importation and sale of the Accused Products.

                                    FIRST CLAIM FOR RELIEF
                          (Infringement of the ’330 Patent – 35 U.S.C. § 271)

       34.     Paragraphs 1 through 33 are incorporated by reference as if fully stated herein.

       35.     Jaquish Biomedical owns all rights, title, and interest in the ’330 patent.

       36.     At least as early as Oct. 16, 2020, Tikaton had actual notice of its infringement of

the claimed subject matter in United States Design Patent Application No. 29/734,092 and of the

fact that a patent based on this application was expected to issue imminently. This application

issued as the ’330 patent on November 17, 2020, and Tikaton knew and/or should have know of

                                                    8
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 9 of 20




its infringement of the issued ’330 patent on this date.

       37.     Tikaton, without authorization from Jaquish Biomedical, has made, used, offered

for sale, sold, and/or imported into or in the United States, and continues to make, use, offer for

sale, sell, and/or import into or in the United States, the Accused Products having designs

substantially similar to the ’330 patent.

       38.     Table 1 compares an exemplary figure from the ’330 patent with an advertisement

of an exemplary Accused Product from a corresponding view.

                                                 TABLE 1
                     The ’330 Patent                          Exemplary Accused Product




       39.     By the foregoing acts, Tikaton has infringed, literally and/or under the doctrine of

equivalents, and continues to infringe, the ’330 patent in violation of 35 U.S.C. § 271.

       40.     Upon information and belief, Tikaton’s infringement of the ’330 patent is, has


                                                  9
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 10 of 20




been, and continues to be, undertaken knowingly, willfully, deliberately, maliciously, and in bad

faith, entitling Jaquish Biomedical to enhanced damages under 35 U.S.C. § 284 and to attorneys’

fees and expenses incurred in prosecuting this action under 35 U.S.C. § 285.

       41.     Upon information and belief, Tikaton has gained profits by virtue of its

infringement of the ’330 patent.

       42.     Upon information and belief, Tikaton has obtained further investment by virtue of

its infringement of the ’330 patent.

       43.     As a direct and proximate result of Tikaton’s infringement of the ’330 patent,

Jaquish Biomedical has been and continues to be damaged in an amount yet to be determined.

       44.     Jaquish Biomedical will suffer and is suffering irreparable harm from Tikaton’s

infringement of the ’330 patent. Jaquish Biomedical has no adequate remedy at law and is

entitled to an injunction against Tikaton’s infringement of the ’330 patent. Unless enjoined by

this Court, Tikaton will continue its infringing conduct, thereby causing Jaquish Biomedical to

further sustain irreparable damage, loss, and injury, for which it has no adequate remedy at law.

                                   SECOND CLAIM FOR RELIEF
                          (Infringement of the ’133 Patent – 35 U.S.C. § 271)

       45.     Paragraphs 1 through 44 are incorporated by reference as if fully stated herein.

       46.     Jaquish Biomedical owns all rights, title, and interest in the ’133 patent.

       47.     Tikaton had actual notice of its infringement of the ’133 patent at least since Oct.

16, 2020.

       48.     Tikaton, without authorization from Jaquish Biomedical, has made, used, offered

for sale, sold, and/or imported into or in the United States, and continues to make, use, offer for

sale, sell, and/or import into or in the United States, the Accused Products having designs

substantially similar to the ’133 patent.

                                                 10
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 11 of 20




       49.     Table 2 compares an exemplary figure from the ’133 patent with an advertisement

of an exemplary Accused Product from a corresponding view.

                                                TABLE 2
                     The ’133 Patent                         Exemplary Accused Product




       50.     By the foregoing acts, Tikaton has infringed, literally and/or under the doctrine of

equivalents, and continues to infringe, the ’133 patent in violation of 35 U.S.C. § 271.

       51.     Upon information and belief, Tikaton’s infringement of the ’133 patent is, has

been, and continues to be, undertaken knowingly, willfully, deliberately, maliciously, and in bad

faith, entitling Jaquish Biomedical to enhanced damages under 35 U.S.C. § 284 and to attorneys’

fees and expenses incurred in prosecuting this action under 35 U.S.C. § 285.

       52.     Upon information and belief, Tikaton has gained profits by virtue of its

infringement of the ’133 patent.


                                                11
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 12 of 20




       53.     Upon information and belief, Tikaton has obtained further investment by virtue of

its infringement of the ’133 patent.

       54.     As a direct and proximate result of Tikaton’s infringement of the ’133 patent,

Jaquish Biomedical has been and continues to be damaged in an amount yet to be determined.

       55.     Jaquish Biomedical will suffer and is suffering irreparable harm from Tikaton’s

infringement of the ’133 patent. Jaquish Biomedical has no adequate remedy at law and is

entitled to an injunction against Tikaton’s infringement of the ’133 patent. Unless enjoined by

this Court, Tikaton will continue its infringing conduct, thereby causing Jaquish Biomedical to

further sustain irreparable damage, loss, and injury, for which it has no adequate remedy at law.

                                   THIRD CLAIM FOR RELIEF
                          (Infringement of the ’739 Patent – 35 U.S.C. § 271)

       56.     Paragraphs 1 through 55 are incorporated by reference as if fully stated herein.

       57.     Jaquish Biomedical owns all rights, title, and interest in the ’739 patent.

       58.     Tikaton had actual notice of its infringement of the ’739 patent since at least Oct.

16, 2020.

       59.     Tikaton, without authorization from Jaquish Biomedical, has made, used, offered

for sale, sold, and/or imported into or in the United States, and continues to make, use, offer for

sale, sell, and/or import into or in the United States, the Accused Products having designs

substantially similar to the ’739 patent.

       60.     Table 3 compares an exemplary figure from the ’739 patent with an advertisement

of an exemplary Accused Product from a corresponding view.




                                                 12
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 13 of 20




                                                TABLE 3
                     The ’739 Patent                         Exemplary Accused Product




       61.     By the foregoing acts, Tikaton has infringed, literally and/or under the doctrine of

equivalents, and continues to infringe, the ’739 patent in violation of 35 U.S.C. § 271.

       62.     Upon information and belief, Tikaton’s infringement of the ’739 patent is, has

been, and continues to be, undertaken knowingly, willfully, deliberately, maliciously, and in bad

faith, entitling Jaquish Biomedical to enhanced damages under 35 U.S.C. § 284 and to attorneys’

fees and expenses incurred in prosecuting this action under 35 U.S.C. § 285.

       63.     Upon information and belief, Tikaton has gained profits by virtue of its

infringement of the ’739 patent.

       64.     Upon information and belief, Tikaton has obtained further investment by virtue of

its infringement of the ’739 patent.


                                                13
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 14 of 20




       65.     As a direct and proximate result of Tikaton’s infringement of the ’739 patent,

Jaquish Biomedical has been and continues to be damaged in an amount yet to be determined.

       66.     Jaquish Biomedical will suffer and is suffering irreparable harm from Tikaton’s

infringement of the ’739 patent. Jaquish Biomedical has no adequate remedy at law and is

entitled to an injunction against Tikaton’s infringement of the ’739 patent. Unless enjoined by

this Court, Tikaton will continue its infringing conduct, thereby causing Jaquish Biomedical to

further sustain irreparable damage, loss, and injury, for which it has no adequate remedy at law.

                                   FOURTH CLAIM FOR RELIEF
                          (Infringement of the ’329 Patent – 35 U.S.C. § 271)

       67.     Paragraphs 1 through 66 are incorporated by reference as if fully stated herein.

       68.     Jaquish Biomedical owns all rights, title, and interest in the ’329 patent.

       69.     The ’329 patent issued on November 17, 2020, and Tikaton knew and/or should

have known of its infringement of the issued ’329 patent on this date.

       70.     Tikaton, without authorization from Jaquish Biomedical, has made, used, offered

for sale, sold, and/or imported into or in the United States, and continues to make, use, offer for

sale, sell, and/or import into or in the United States, the Accused Products having designs

substantially similar to the ’329 patent.

       71.     Table 1 compares an exemplary figure from the ’329 patent with an advertisement

of an exemplary Accused Product from a corresponding view.




                                                 14
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 15 of 20




                                                TABLE 4
                     The ’329 Patent                         Exemplary Accused Product




       72.     By the foregoing acts, Tikaton has infringed, literally and/or under the doctrine of

equivalents, and continues to infringe, the ’329 patent in violation of 35 U.S.C. § 271.

       73.     Upon information and belief, Tikaton’s infringement of the ’329 patent is, has

been, and continues to be, undertaken knowingly, willfully, deliberately, maliciously, and in bad

faith, entitling Jaquish Biomedical to enhanced damages under 35 U.S.C. § 284 and to attorneys’

fees and expenses incurred in prosecuting this action under 35 U.S.C. § 285.

       74.     Upon information and belief, Tikaton has gained profits by virtue of its

infringement of the ’329 patent.

       75.     Upon information and belief, Tikaton has obtained further investment by virtue of

its infringement of the ’329 patent.


                                                15
              Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 16 of 20




        76.     As a direct and proximate result of Tikaton’s infringement of the ’329 patent,

Jaquish Biomedical has been and continues to be damaged in an amount yet to be determined.

        77.     Jaquish Biomedical will suffer and is suffering irreparable harm from Tikaton’s

infringement of the ’329 patent. Jaquish Biomedical has no adequate remedy at law and is

entitled to an injunction against Tikaton’s infringement of the ’329 patent. Unless enjoined by

this Court, Tikaton will continue its infringing conduct, thereby causing Jaquish Biomedical to

further sustain irreparable damage, loss, and injury, for which it has no adequate remedy at law.

                                     FIFTH CLAIM FOR RELIEF
                           (Infringement of the ’032 Patent – 35 U.S.C. § 271)

        78.     Paragraphs 1 through 77 are incorporated by reference as if fully stated herein.

        79.     Jaquish Biomedical owns all rights, title, and interest in the ’032 patent.

        80.     Tikaton knew and/or should have known of its infringement of the ’032 patent by

at least least Oct. 16, 2020.

        81.     Tikaton, without authorization from Jaquish Biomedical, has made, used, offered

for sale, sold, and/or imported into or in the United States, and continues to make, use, offer for

sale, sell, and/or import into or in the United States, the Accused Products having designs

substantially similar to the ’032 patent.

        82.     Table 1 compares an exemplary figure from the ’032 patent with an advertisement

of an exemplary Accused Product from a corresponding view.




                                                  16
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 17 of 20




                                                TABLE 5
                     The ’032 Patent                         Exemplary Accused Product




       83.     By the foregoing acts, Tikaton has infringed, literally and/or under the doctrine of

equivalents, and continues to infringe, the ’032 patent in violation of 35 U.S.C. § 271.

       84.     Upon information and belief, Tikaton’s infringement of the ’032 patent is, has

been, and continues to be, undertaken knowingly, willfully, deliberately, maliciously, and in bad

faith, entitling Jaquish Biomedical to enhanced damages under 35 U.S.C. § 284 and to attorneys’

fees and expenses incurred in prosecuting this action under 35 U.S.C. § 285.

       85.     Upon information and belief, Tikaton has gained profits by virtue of its

infringement of the ’032 patent.

       86.     Upon information and belief, Tikaton has obtained further investment by virtue of


                                                17
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 18 of 20




its infringement of the ’032 patent.

       87.     As a direct and proximate result of Tikaton’s infringement of the ’032 patent,

Jaquish Biomedical has been and continues to be damaged in an amount yet to be determined.

       88.     Jaquish Biomedical will suffer and is suffering irreparable harm from Tikaton’s

infringement of the ’032 patent. Jaquish Biomedical has no adequate remedy at law and is

entitled to an injunction against Tikaton’s infringement of the ’032 patent. Unless enjoined by

this Court, Tikaton will continue its infringing conduct, thereby causing Jaquish Biomedical to

further sustain irreparable damage, loss, and injury, for which it has no adequate remedy at law.

                                   REQUEST FOR RELIEF

       WHEREFORE, Jaquish Biomedical prays for judgment against Tikaton as follows:

       A.      A judgment and order adjudicating and declaring that Tikaton has infringed each

of the Patents-in-Suit;

       C.      A judgment and order permanently enjoining Tikaton, its officers, agents,

servants, employees, attorneys and all persons in active concert or participation with Tikaton,

from further infringement of the Patents-in-Suit;

       D.      A judgment and order that Tikaton must account and pay actual damages,

including a disgorgement of Tikaton’s profits and/or any lost profits or other harm to Jaquish

Biomedical (but no less than a reasonable royalty), to Jaquish Biomedical for Tikaton’s

infringement of the Patents-in-Suit;

       E.      A judgment and order awarding Jaquish Biomedical the total profits realized by

Tikaton from its infringement of the Patents-in-Suit pursuant to 35 U.S.C. § 289;

       F.      A judgment and order declaring that Tikaton has willfully infringed the Patents-

in-Suit;


                                                18
             Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 19 of 20




        G.      A judgment and order awarding Jaquish Biomedical damages adequate to

compensate for Tikaton’s infringement together with enhanced damages up to three times any

amount ordered pursuant to 35 U.S.C. § 284;

        H.      A determination that this is an exceptional case under 35 U.S.C. § 285;

        I.      A judgment and order awarding Jaquish Biomedical its reasonable attorneys’ fees;

        J.      A judgment and order awarding Jaquish Biomedical its costs, expenses, and

interest, including pre-judgment and post-judgment interest, as provided for by 35 U.S.C. § 284;

        L.      A judgement and order awarding punitive or exemplary damages where

appropriate;

        M.      A judgment and order awarding Jaquish Biomedical both pre-judgment and post-

judgment interest on each and every monetary award; and

        N.      Granting Jaquish Biomedical such other and further relief as the Court deems just

and appropriate, or that Jaquish Biomedical may be entitled to as a matter of law or equity.

                                   DEMAND FOR JURY TRIAL

        In accordance with Federal Rule of Civil Procedure 38, Jaquish Biomedical respectfully

demands a jury trial of all issues triable to a jury in this action.




                                                   19
         Case 6:21-cv-00052 Document 1 Filed 01/19/21 Page 20 of 20



Dated:     January 19, 2021       Respectfully submitted,

                                  MORGAN, LEWIS & BOCKIUS LLP

                                  By /s/ Elizabeth M. Chiaviello
                                     Elizabeth M. Chiaviello
                                     State Bar No. 24088913
                                     elizabeth.chiaviello@morganlewis.com
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1717 Main Street, Suite 3200
                                     Dallas, Texas 75201-7347
                                     T: 1.214.466.4000
                                     F: 1.214.466.4001
                                     Michael J. Lyons
                                     (pro hac vice pending)
                                     michael.lyons@morganlewis.com
                                     Ehsun Forghany
                                     (pro hac vice pending)
                                     ehsun.forghany@morganlewis.com
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1400 Page Mill Road
                                     Palo Alto, CA 94304
                                     T: 1.650.843.4000
                                     F: 1.650.843.4001
                                     Attorneys for Plaintiff Jaquish
                                     Biomedical




                                     20
